Ryan, C.
The Tarrytown National-Bank claims its right under the Central Nebraska National Bank, so that only the contentions of the latter need receive attention. This action in the district court of Custer county was brought by the bank last above named for the enforcement of a lien against lot 16, block 97, Railroad Addition to the town of Broken Bow. Originally this lot was owned by the Lincoln Land Company, whose agent at Broken Bow was the firm of Coliman & Inman. W. H. Cline purchased this lot and a deed accordingly was sent to Coliman & Inman by the Lincoln Land Company to be deliv*64ered to Oline. Coliman & Inman, as a firm, was engaged in the business of banking at Broken Bow. W. II. Cline was largely indebted to tbis firm for moneys loaned, in .part, to improve tbe aforesaid lot 16. Tbe banking firm was afterward succeeded by tbe Central Nebraska National Bank, and tbe indebtedness of Mr. Cline thereby became an indebtedness owing tbis national bank. Tbe sole question presented by tbis appeal is whether or not tbe deed of lot 16 aforesaid was, by agreement between Coliman & Inman and W. EL Cline, to be held as security for tbe indebtedness owing said firm by Cline. Tbe judgment of tbe district court was adverse to the national bank’s claim through Coliman & Inman, and, impliedly therefrom, there must be assumed a corresponding finding upon tbe question above indicated, as one of fact. There was sharply conflicting evidence upon tbis fact proposition, and we must therefore assume, conclusively, that there was no agreement by Cline that bis deed should be held as security. Whether such an agreement would be enforced in tbis state if established by proof we are not called upon to determine. Tbe judgment of tbe district court is
Affirmed.